Citation Nr: 1439856	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-17 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the hands, feet and ears.

2.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014 a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for residuals of a cold injury to the ears is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.  


FINDINGS OF FACT

1.  During the hearing in June 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal seeking service connection for a lung disability, to include as due to asbestos exposure.  There is no question of fact or law in the matter remaining for the Board to consider.   

2.  The Veteran is shown to have hand and foot pathology that is reasonably shown to be residual from cold injury in service .


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met as to the issue of service connection for a lung disability, to include as due to asbestos exposure; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for residuals of a cold injury to the hands is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for residuals of a cold injury to the feet is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                   Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

At the hearing before the undersigned in June 2014 the appellant indicated that it was his intent to withdraw his appeal seeking service connection for a lung disability, to include as due to exposure to asbestos.  Thus, there remains no allegation of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal on the issue, and the appeal in the matter must be dismissed. 

Veterans Claims Assistance Act 0f 2000 (VCAA)

The VCAA  redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies to the issues on appeal.  However, inasmuch as this decision grants the claims considered on the merits, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  




Legal Criteria, Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that in January 1963 for exposure [to cold].  He was treated with warm soaks to the hands.  On June 1965 service separation examination, the vascular system was evaluated as normal.  

The Veteran's service personnel records show that in December 1962 he was administratively transferred from the CGC Sauk to the GRUCOM NYK for messing and berthing as a result of ship casualty in the Hudson River. 

VA outpatient treatment records show that when the Veteran was seen in February 2003 it was noted he had frostbite in service and had circulation problems.

In his claim seeking service connection for frostbite of the feet and hands filed in January 2010, the Veteran stated that he was on the Coast Guard Cutter Sauk when it sank in December 1962 and that, as a result, suffered cold injuries to the feet and hands.

VA outpatient treatment records show the Veteran was seen in June 2014, when a history of frostbite in service was noted.  It was stated that since then, he has Raynaud's and that his hands get white and painful whenever it gets cold.  It was also noted he has lower extremity neuropathy since he had frostbite in service.  The assessments were Raynaud's versus hypersensitivity to cold and neuropathy.  The examiner opined that each of these conditions was clearly related to the injury in service (frostbite with desquamation).  

At the hearing before the undersigned in June 2014, the Veteran testified his ship was submerged and he was exposed to below freezing temperatures for several hours before he was rescued.  Given the evidence of exposure and treatment for cold injury in service, the Board finds the Veteran's testimony that he sustained cold injury to the hands and feet in service to be credible.  In June 2014 a VA physician concluded that the Veteran has neuropathy of the lower extremities and Raynaud's in the upper extremities due to the cold injury in service.  The Board has no reason to question that opinion.  Resolving any remaining reasonable doubt in the Veteran's favor (as required) , the Board concludes that service connection for residuals of a cold injury of the hands and feet is warranted.  


ORDER

The appeal as to the claim seeking service connection for a lung disability is dismissed.

Service connection for residuals of a cold injury of the hands is granted.

Service connection for residuals of a cold injury of the feet is granted.


REMAND

The Veteran also claims he has ear disability residuals from cold injury in service.  As noted above, his exposure to cold in service is not in dispute.  He has not been afforded a VA examination to ascertain whether he has any residual pathology from a cold injury to the ears in service.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment, VA and non-VA, he has received for residuals of a cold injury to the ears since his discharge from service, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any (and all) private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether he has any residual disability from a cold injury to the ears (related to exposure in service).  

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record and adjudicate the claim of service connection for residuals of a cold injury to the ears.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


